Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2018/071105.
The amendment filed on April 30, 2021 has been entered.
Claims 1-13 and 15 are pending.

Election/Restrictions
Applicant's election with traverse of Group I and a species election of (1) SEQ ID NO:2 as the parent endoglucanase and (2) E108 and Y579W as the amino acid modifications made in said parent endoglucanase in the reply filed on April 30, 2021 is acknowledged.  The traversal is on the ground(s) that (1) the species were not clearly identified and (2) that Examiner failed to identify why the species are independent or distinct.  (1) The species are directed to endoglucanase variants, more specifically endoglucanase variants comprising an alteration at one or more positions in a region selected from the group consisting of:
i)    region 10 corresponding to amino acids 1 to 94 of SEQ ID NO: 2,
ii)    region 11 corresponding to amino acids 106 to 114 of SEQ ID NO: 2,
iii)    region 12 corresponding to amino acids 139 to 209 of SEQ ID NO: 2,
iv)    region 13 corresponding to amino acids 252 to 266 of SEQ ID NO: 2,

vi)    region 15 corresponding to amino acids 362 to 546 of SEQ ID NO: 2,
vii)    region 16 corresponding to amino acids 596 to 611 of SEQ ID NO: 2,
viii) region 17 corresponding to amino acids 661 to 805 of SEQ ID NO: 2,
ix)    region 18 corresponding to amino acids 829 to 838 of SEQ ID NO: 2,
x)    region 19 corresponding to amino acids 1043 to 1055 of SEQ ID NO: 2, and
xi)    combinations thereof.   (2) The instant application is a national stage of a PCT application and Unity of Invention under PCT applies, not Restriction Practice.  Therefore, determination of why the species are independent or distinct does not apply. As discussed in the Restriction Requirement/Lack of Unity mailed on April 12, 2021 at page 5, the technical feature linking the inventions of Groups I-II  is disclosed by Segura (WO 2013/167581 – form PTO-1449).  Segura discloses an endoglucanase (SEQ ID NO:56) having at least 60% but less than 100% sequence identity to SEQ ID NO:2 of the instant application and comprising an alteration at one or more positions recited in claim 1 compared to SEQ DI NO:2 of the instant application (abstract, page 20, pages 109-110).  Therefore, the species directed to the above endoglucanase variants encompassed in the generic claim lacks of unity of invention because the generic claim is anticipated over the prior art, Segura (WO 2013/167581 – form PTO-1449).  
Regarding examination practice following election of a species, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim, see MPEP 1893. 
15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 30, 2021.
Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2020 and February 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
  
Claim Objection
	Claims 9-10 are objected for missing a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, Paenibacillus sp. endoglucanase, as disclose by Segura (US 2015/0132824 – form PTO-892).  Segura discloses a naturally occurring Paenibacillus sp. endoglucanase having at least 85% sequence identity to SEQ ID NO:2 and comprising an Ala residue and an Asp residue at the position corresponding to 17 and 216, respectively of SEQ ID NO:2, see the 102 rejection below and the sequence alignment below.  There is no indication in the specification that placing said polypeptide in a detergent composition results in the polypeptide having any characteristics (structural, functional, or otherwise) that are different from the naturally occurring polypeptide in their natural state.   Further, the recitation of “detergent composition” does not comprise of any particular detergent components other than the endoglucanase variant.   Because there is no difference in characteristics (structural, functional, or otherwise) between the polypeptide comprised in the detergent composition and naturally occurring polypeptide, the claimed detergent composition comprising the endoglucanase variant does not have markedly different characteristics, and thus is a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the polypeptide 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 10 recites “set of substitutions” followed with boxes with amino acid substitutions. The metes and bounds of this phrase in the context of the above claim are not clear to the Examiner.  It is unclear if the “set” is selected from each box of amino acid substitution(s) or if the “set” is selected from any of the amino acid substitution(s) recited in any of the boxes.   Examiner requests clarification of the above phrase.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 	Claim 10 recites 22 boxes with amino acid substitutions. The metes and bounds of this phrase in the context of the above claim are not clear to the Examiner. There is no conjunction amongst the amino acid substitutions recited in each box.  Therefore, it is unclear if the claimed variant comprises all of the amino acid substitutions recited in each box or if the claimed variant comprises the recited amino acid substitutions in the alternative.  Examiner requests clarification of the above phrase.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 11 recites the phrase “endoglucanase variant has activity on xanthan gum”. The metes and bounds of this phrase in the context of the above claim are not clear to the Examiner.  It is unclear as to the respective ''activity'' that is encompassed by the phrase, whether it encompasses endoglucanase activity or other activities. Examiner requests clarification of the above phrase.

Claim 12 recites the phrase “variant has an improved stability”.  The metes and bounds of this phrase in the context of the above claim are not clear to the Examiner.  It is unclear as to the respective ''stability'' that is encompassed by the phrase, whether it encompasses improved thermostability, improved stability at a certain pH, temperature, 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Regarding claims 12-13, the claims recites “a sequence identical to that of SEQ ID NO:2”.  The phrase a sequence has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:2.  The claims have been broadly interpreted to encompass a detergent composition comprising any polypeptide having at least 60-85% sequence identity to SEQ ID NO:2 and having 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species 
The recitation of “endoglucanase”, “activity on xanthan gum pre-treated with xanthan lyase”, “improved stability” and “HIF” fails to provide a sufficient description of the genus of polypeptides comprised in the claimed detergent composition as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to a detergent composition comprising specific variants of SEQ ID NO:2 having endoglucanase activity, such as a variant of SEQ ID NO:2 consisting of the E408D+Y579W amino acid substitution. In view of the widely variant species encompassed by the claimed genus, the limited examples of endoglucanase variants are not enough and does not constitute a representative number of species to describe the whole genus of polypeptides having unknown structure but having endoglucanase activity and optionally having endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and an half-life improvement factor 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 60-85% sequence identity with SEQ ID NO:2.  However, there is no teaching regarding which 15-40% of the amino acids can vary from amino acids SEQ ID NO:2 and still result in a polypeptide having endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and an half-life improvement factor (HIF) of >1.0 compared to any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2. 
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan 
Therefore, there are no known or disclosed proteins having endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and an half-life improvement factor (HIF) of >1.0 compared to any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2.  While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, there was no general knowledge in the art about endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and an half-life improvement factor (HIF) of >1.0 compared to any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2.  Accordingly, one of skill in the art would not accept the disclosure of the specific endoglucanase variants of SEQ ID NO:2 as representative of other proteins having endoglucanase activity and for claims 11-13, 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-13. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a detergent composition comprising specific variants of SEQ ID NO:2 having endoglucanase activity, such as a mutant of SEQ ID NO:2 consisting of F408D+Y579W substitutions, does not reasonably provide enablement for detergent composition comprising any polypeptide having unknown structure but having endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and an half-life improvement factor (HIF) of >1.0 compared to .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Regarding claims 12-13, the claims recites “a sequence identical to that of SEQ ID NO:2”.  The phrase a sequence has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:2.  The claims have been broadly interpreted to encompass a detergent composition comprising any polypeptide having at least 60-85% sequence identity to SEQ ID NO:2 and having one or more amino acid alterations recited in claims 1 and 3-9 or the E408D+Y579W substitutions, wherein said polypeptide has endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ 
 The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and an half-life improvement factor (HIF) of >1.0 compared to any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2.  In the instant case, the specification is limited to a detergent composition comprising specific variants of SEQ ID NO:2 having endoglucanase activity, such as a mutant of SEQ ID NO:2 consisting of F408D+Y579W substitutions.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.

In the absence of: (a) rational and predictable scheme for making a polypeptide having at least 60-85% sequence identity to SEQ ID NO:2 and having endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and an half-life improvement factor (HIF) of >1.0 compared to any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and (b) a correlation between structure and having endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and an half-life improvement factor (HIF) of >1.0 compared to any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, the specification provides 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a detergent composition comprising specific variants of SEQ ID NO:2 having endoglucanase activity, such as a mutant of SEQ ID NO:2 consisting of F408D+Y579W substitutions.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptides having at least 60-85% sequence identity to SEQ ID NO:2, (2) structural elements required in a polypeptide having endoglucanase activity and for claims 11-13, having endoglucanase activity and any activity or endoglucanase activity on xanthan gum pretreated with xanthan lyase, any improved stability compared to SEQ ID NO:2 or any wild-type endoglucanase having as little as any two contiguous amino acids of SEQ ID NO:2, and an half-life improvement factor (HIF) of >1.0 compared to any wild-type  
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segura (US 2015/0132824 – form PTO-892, US 9,458,441 – form PTO-892 or WO 2013/167581 – form PTO-1449. US 2015/0132824 is the national stage under 371 of application of WO 2013/167581 and the PG-PUB of US 9,458,441. US 2015/0132824 is used for specific passages of Segura).
Regarding claim 1, Segura discloses a detergent composition comprising an endoglucanase having the amino acid sequence of SEQ ID NO:56 ([0011], [0018] and [0099]-[0102]), wherein said endoglucanase has at least 60% sequence identity to SEQ ID NO:2 of the instant application and an amino acid alteration in region 10, corresponding to position 17 of SEQ ID NO:2 of the instant application (see the sequence alignment below).  Regarding claim 2, the endoglucanase of Segura has at least 85% sequence identity to SEQ ID NO:2 of the instant application (see the sequence alignment below).  Regarding claims 3-6, the endoglucanase of Segura has an Ala residue at the position corresponding to 17 of SEQ ID NO:2 of the instant application and therefore has an S17A amino acid alteration (see the sequence alignment below).  Regarding claims 7-8, the endoglucanase of Segura has an Asp residue at the position corresponding to 216 of the instant application and therefore has an N216D amino acid alteration (see the sequence alignment below).  Regarding claim 10, there is no conjunction amongst the amino acid substitutions recited in the first box.  Therefore, the claim has been broadly interpreted as a variant comprising the recited amino acid substitutions in the alternative.  Thus, the endoglucanase of Segura has an Paenibacillus sp., (2) both enzymes have an Ala and Asp residue at the position corresponding to 17 and 216, respectively, of SEQ ID NO:2, and (3) the Office does not have facilities for examining and comparing applicant' s enzyme with the enzyme of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the endoglucanase of the prior art does not possess the same material structure . 

Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Segura (US 9,458,441 – form PTO-892 or US 9,988,616 - form PTO-892. US 9,988,616 is a divisional of US 9,458,441.  US 9,458,441 is used for the relevant passages).
Regarding claim 1, Segura discloses a detergent composition comprising an endoglucanase having the amino acid sequence of SEQ ID NO:56 (Columns 2-3 and Columns 9-10) wherein said endoglucanase has at least 60% sequence identity to SEQ ID NO:2 of the instant application and an amino acid alteration in region 10, corresponding to position 17 of SEQ ID NO:2 of the instant application (see the sequence alignment below).  Regarding claim 2, the endoglucanase of Segura has at least 85% sequence identity to SEQ ID NO:2 of the instant application (see the sequence alignment below).  Regarding claims 3-6, the endoglucanase of Segura has an Ala residue at the position corresponding to 17 of SEQ ID NO:2 of the instant application and therefore has an S17A amino acid alteration (see the sequence alignment below).  Regarding claims 7-8, the endoglucanase of Segura has an Asp residue at the position corresponding to 216 of the instant application and therefore has an N216D amino acid alteration (see the sequence alignment below).  Regarding claim 10, there is no conjunction amongst the amino acid substitutions recited in the first box.  Therefore, the claim has been broadly interpreted as a variant comprising the recited Paenibacillus sp., (2) both enzymes have an Ala and Asp residue at the position corresponding to 17 and 216, respectively, of SEQ ID NO:2, and (3) the Office does not have facilities for examining and comparing applicant' s enzyme with the enzyme of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 

Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mussmann (US 10,988,747 – form PTO-892).
Mussman discloses variants of an endoglucanase of SEQ ID NO:2, which is identical to the endoglucanase of SEQ ID NO:2 of the instant application (Column 1 lines 29-45 and see the sequence alignment below).  Regarding claim 1, Mussman discloses a detergent composition comprising an endoglucanase variant having at least E408D + Y579W + I602T+ A651P+ A688G+ T883R+ F906A+ Y934G + Q956Y substitutions (Column 63, lines 46-48).     Regarding claim 11, the endoglucanase variants of Mussman has activity on xanthan gum pretreated with xanthan lyase (Column 1 lines 29-45 and Column 15, lines 37-49).  Regarding 12, the endoglucanase variants of Mussman has improved stability in a detergent composition relative SEQ ID NO:2 of the instant application (Column 1, lines 29-45, Column 2, lines 35-44, and Tables 11-12).  Regarding claim 13, the endoglucanase variant of Mussman has a HIF of >1 relative to SEQ ID NO:2 of the instant application (Column 63, lines 46-48 and Tables 11-12).  Therefore, the reference of Mussman anticipates claims 1-13.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 10,988,747 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-13 of the instant application and claims 1-17 of the reference patent are both directed to a .
Therefore, the conflicting claims are not patentably distinct from each other.    

Claims 1-3, 5, 7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of copending Application No. 16/970,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-3, 5, 7, and 11-13 of the instant application and claims 1-8 and 10 of the reference application are both directed to a detergent composition comprising of endoglucanase variants having 60-85% sequence identity to SEQ ID NO:2. The endoglucanase of SEQ ID NO:2 of the instant application and the endoglucanase of SEQ ID NO:2 of the reference application are identical.  Claim 1 (A) and claim 2 xv) of the reference application recites a detergent composition comprising an endoglucanase variant comprising of substitutions at positions 362-546 of SEQ ID NO:2, anticipating claim 1 vi) and claim 2 of the instant application.  Claim 4 of the reference application recites a detergent composition comprising an endoglucanase variant comprising of substitutions at positions 408+579, anticipating claims 3, 5, and 7 of the instant application.    
Endoglucanase variants having activity on xanthan gum, improved stability, and HIF of >1.0 are specific embodiments of the endoglucanase variants of the claims of the reference application, see Example 3 of the reference application.  The specification of the reference application supports endoglucanase variants having activity on xanthan gum, improved stability, and HIF of >1.0 (Example 3) that would anticipate claims 11-13 of the instant application.  Therefore, Claims 11-13 of the instant application cannot be considered patentably distinct over claims 1-8 and 10 of the reference application when 
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/636,550 (reference application) in view of Segura (US 2015/0132824 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-13 of the instant application and claims 1-14 of the reference application are both directed to endoglucanase variants having at least 85% sequence identity to SEQ ID NO:2. The endoglucanase of SEQ ID NO:2 of the instant application and the endoglucanase of SEQ ID NO:2 of the reference application are identical.  Claim 14 of the reference application recites a composition comprising an endoglucanase variant comprising of 
Claims 1-2 of the reference application recites an endoglucanase variant comprising of substitutions at positions 362-546 of SEQ ID NO:2 and has common subject matter with claim 1-2 of the instant application.  Claims 3-10 of the reference application recites an endoglucanase variant comprising E408D+Y579W substitutions and has common subject matter with claims 3-10 of the instant application.  Claims 11-13 of the reference application recites endoglucanase variants having activity on xanthan gum, improved stability, and HIF of >1.0 and has common subject matter with of claims 11-13 of the instant application.  Claims 1-13 of the instant application cannot be considered patentably distinct over claims 1-13 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1-13 of the reference application to a composition comprising of endoglucanase variants, as disclosed in claim 14 of the reference application.  Further, detergent compositions comprising of endoglucanases were well known in the art.  For example, Segura discloses a detergent compositions comprising of endoglucanases ([0099]). Therefore, it would have been obvious to those of ordinary skill in the art to modify claims 1-14 of the reference application to a composition or a detergent composition comprising the recited endoglucanase variants.  One having ordinary skill in the art would have been motivated to do so because endoglucanases are routinely comprised in a detergent composition.  One having ordinary skill in the art would have had a reasonable 
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 25-45 of copending Application No. 16/327,376 (reference application.  A Notice of Allowablitiy has been mailed on June 2, 2021) in view of Segura (US 2015/0132824 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-13 of the instant application and claims 25-45 of the reference application are both directed to  endoglucanase variants having 90% sequence identity to SEQ ID NO:2. The endoglucanase of SEQ ID NO:2 of the instant application and the endoglucanase of SEQ ID NO:2 of the reference application are identical.  
Claims 40 and 42-44 of the reference application recites an endoglucanase variant comprising E408D or E408D+Y579W substitutions and has common subject matter as claim 1-13 of the instant application.  Claim 45 of the reference application recites a composition comprising of endoglucanase variants and a surfactant, which reads on a detergent composition.  Further, detergent compositions comprising of 
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

	Claims 1-13 and 15 are pending.

	Claim 15 is withdrawn.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652          


Sequence alignment between the polypeptide of SEQ ID NO:2 of the instant application and the polypeptide of Segura (US 2015/0132824)

US-14-395-165-56
; Sequence 56, Application US/14395165
; Publication No. US20150132824A1
; GENERAL INFORMATION
;  APPLICANT: Novozymes A/S
;  APPLICANT:Segura, Dorotea Raventos
;  APPLICANT:Halin, Peter Fischer
;  APPLICANT:Nielsen, Anders Viksoe
;  APPLICANT:Anderson, Lars
;  APPLICANT:Borchert, Martin  Simon
;  APPLICANT:Murphy, Leigh
;  APPLICANT:Benie, Astrid
;  APPLICANT:Palmen, Lorena G.
;  APPLICANT:Jensen, Kenneth
;  APPLICANT:Sjoeholm, Carsten
;  APPLICANT:Hoff, Tine
;  APPLICANT:Blom, Charlotte
;  TITLE OF INVENTION: Polypeptides having xanthan degrading activity and
;  TITLE OF INVENTION:polynucleotides encoding same
;  FILE REFERENCE: 12392-US-PCT
;  CURRENT APPLICATION NUMBER: US/14/395,165
;  CURRENT FILING DATE: 2014-10-17
;  PRIOR APPLICATION NUMBER: PCT/EP2013/059472
;  PRIOR FILING DATE: 2013-05-07
;  PRIOR APPLICATION NUMBER: US 61/754,663
;  PRIOR FILING DATE: 2013-01-21
;  PRIOR APPLICATION NUMBER: US 61/644,033
;  PRIOR FILING DATE: 2012-05-08
;  PRIOR APPLICATION NUMBER: EP 13150833.5
;  PRIOR FILING DATE: 2013-01-10
;  PRIOR APPLICATION NUMBER: EP 12167023.6
;  PRIOR FILING DATE: 2012-05-07
;  NUMBER OF SEQ ID NOS: 170
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 56
;  LENGTH: 1094
;  TYPE: PRT
;  ORGANISM: Paenibacillus sp
US-14-395-165-56



  Query Match             85.0%;  Score 4699;  DB 14;  Length 1094;
  Best Local Similarity   82.8%;  
  Matches  869;  Conservative   88;  Mismatches   92;  Indels    0;  Gaps    0;

Qy          2 AGVVQSVNVSQAGYSSNDFKTATVTASDKLSDTSYQILQGTTVIATGTMKDEGYVWGKYV 61
              | :||||||||||||: |||||||||:|||||||||||||:||||:|||:||| |||| |
Db         40 ASLVQSVNVSQAGYSAGDFKTATVTATDKLSDTSYQILQGSTVIASGTMRDEGKVWGKQV 99

Qy         62 YSIDFSSVTATGTNFTIRSNGVSSYTFPIQTNMWNEYKDEMTAFYRLLRTTDTFAAYPAG 121
              |:|||||||||||:| ||||||||| |||| |||:|||||||||||| ||||| |||| |
Db        100 YAIDFSSVTATGTDFMIRSNGVSSYRFPIQVNMWSEYKDEMTAFYRLQRTTDTRAAYPPG 159

Qy        122 YSNIAPSNKILHPDSFLDDAFSPDRTTHYDLTGGWFDAGDYGKYGGNQWVQGNIAISYLR 181
              ||: |||||: ||||||||||| ||| ||||:||||||||||||||||||||||||||||
Db        160 YSSAAPSNKLFHPDSFLDDAFSADRTRHYDLSGGWFDAGDYGKYGGNQWVQGNIAISYLR 219

NQLGGAIHNILRKGGFVLPHKVTDNV 241
              |||:||||||:| ||||||||||:||||||||||:|| |||||||||||||||||||| :
Db        220 HASAAAVNFDQDHNGIPDLVDEAVFGSQYLVKFADQLDGAIHNILRKGGFVLPHKVTDQM 279

Qy        242 PGNTDDRALEAVEAVGGSGKSSGSLAATARAIRTAIA GGKVAANKVAQLQTLANEFQAAA 301
              |||:|||||||||||||||||:||||||||||||||| |||||:|||||| ||::|:|||
Db        280 PGNSDDRALEAVEAVGGSGKSAGSLAATARAIRTAIA NGKVAADKVAQLQGLADDFEAAA 339

Qy        302 IIFYNYTLTHQSGNHGSYGTMNNGGIANPLLWAEVQLYLLTGDAAYKTQAQTRINAINEA 361
              ::|||||| ||:||||||||:|||||||||||||||||||||| ||| ||| ||: :|| 
Db        340 LVFYNYTLAHQNGNHGSYGTLNNGGIANPLLWAEVQLYLLTGDVAYKNQAQARISVLNET 399

Qy        362 YVSSTNYWDMHPIALAEFYPVADSAIKTKIQSILKHQAYYFITLMDETPYGVLNQFGNFG 421
              | ||||||||||| |||||| ||||||||||||||||||||||||||||||||||||:||
Db        400 YTSSTNYWDMHPITLAEFYPAADSAIKTKIQSILKHQAYYFITLMDETPYGVLNQFGSFG 459

Qy        422 VNEPHASYMADLLRYYELFNDPVALRAAKKALYWIVGNNPWNISWVSGVGSNFTDFLHTR 481
              |||||||||||:||||||| |||||||  ||||||||||||||||||||||:||||||||
Db        460 VNEPHASYMADVLRYYELFQDPVALRAVNKALYWIVGNNPWNISWVSGVGSDFTDFLHTR 519

Qy        482 LDEEAYSQTNTGVVLPGAMVSGPNIKDPNNKLSSSPWYEDKPIWADDTNQWRYNEYSVSI 541
              ||||:|||||||:|||||||||||||||:||||:||||||||:| |||:|||||||||||
Db        520 LDEESYSQTNTGIVLPGAMVSGPNIKDPHNKLSASPWYEDKPLWVDDTHQWRYNEYSVSI 579

Qy        542 QTGLFYTIMGLSALGGNASTGGAEPVKLPITWPIIGDYVTGDVTVFAQPEGSLSNVSANG 601
              |||||||||||:|||||||:||||| ||||||||||| |||||||||||| :||||  | 
Db        580 QTGLFYTIMGLAALGGNASSGGAEPAKLPITWPIIGDSVTGDVTVFAQPESNLSNVKYNE 639

Qy        602 IVLSPSDGVYTTTVSTSADAPYTERKVQIKGTDDSGFTTYSNTHFTVAPALPDPSHPLLF 661
              : :: |||:|||:||||  |||:||:||||||| :| |:|||||||||||||||:||| :
Db        640 MAMNQSDGIYTTSVSTSDLAPYSERRVQIKGTDGNGITSYSNTHFTVAPALPDPAHPLSY 699

Qy        662 DDFNQKGIWGSQKLDWVNWYNQNGGTASYTRTTVDTRTVGKFAHTPAATTSKAKFQPWKY 721
              ||||| ||||||| |||||||||||||:| ||||| ||||:|| |||:||||||||||||
Db        700 DDFNQNGIWGSQKFDWVNWYNQNGGTAAYKRTTVDGRTVGQFAQTPASTTSKAKFQPWKY 759

Qy        722 NANLNGYRYLNFTMKNPGYPNTKIRIAANDGTKSVNLTSGEVAISSTWTTYQYDLNLHPT 781
              ||||:||||||||||||||||||||||||||||: ||| ||||::  |||||||||| | 
Db        760 NANLSGYRYLNFTMKNPGYPNTKIRIAANDGTKAYNLTGGEVAVAGDWTTYQYDLNLFPA 819

Qy        782 LNKSNVLIEVWLSNPTAGAYGEILIDEISAVNTNSGTAPTLSATGVNASIGNQSTVFTYT 841
              |||| ||:|||||||| | |||||||:|:||:  ||:|||||||||||: | :||:||: 
Db        820 LNKSKVLLEVWLSNPTTGQYGEILIDDITAVSKVSGSAPTLSATGVNAASGQESTLFTFN 879

Qy        842 ATYTDANNQAPFDVQVVIDGVIRSMTAADPTDTTYSDGRVYTYATTLPVGTHKFYFRTTD 901
              ||||||:| ||:|||||||||||||   |  |  ::||:|||| ||||||||| ||||||
Db        880 ATYTDADNNAPYDVQVVIDGVIRSMKEQDAADANFTDGKVYTYTTTLPVGTHKHYFRTTD 939

Qy        902 TTTNFVSTSVQTGPTVIRNKLEAEVLSINLTNYTHAVKDNADASGGKYRLFNGRQANDYI 961
              |||| :||:||  |:|||:| ||| |::   | ||||||: ||| |||||||||||| ||
Db        940 TTTNVISTAVQAAPSVIRSKFEAEALTVQSANDTHAVKDHPDASAGKYRLFNGRQANAYI 999

Qy        962 EYAVNVPKAGTYQVSARAMRLSDNGIYQLQINGSNQGTPFDTYQSSGKYLDYALGNVTIT 1021
              |||||||:||||||: ||||||||||||| |||:||| ||||||:|||| |||||||||:
Db       1000 EYAVNVPQAGTYQVTVRAMRLSDNGIYQLLINGNNQGAPFDTYQTSGKYADYALGNVTIS 1059

Qy       1022 SPGTQLFRFKVTGKNASSLGYKLPLDFIQ 1050
              |||||||||| |||:||| |||||:|:||
Db       1060 SPGTQLFRFKATGKHASSFGYKLPVDYIQ 1088


Sequence alignment between the polypeptide of SEQ ID NO:2 of the instant application and the polypeptide of Segura (US 9,458,441)



US-14-395-165-56
; Sequence 56, Application US/14395165
; Patent No. 9458441
; GENERAL INFORMATION
;  APPLICANT: Novozymes A/S
;  APPLICANT:Segura, Dorotea Raventos
;  APPLICANT:Halin, Peter Fischer
;  APPLICANT:Nielsen, Anders Viksoe
;  APPLICANT:Anderson, Lars
;  APPLICANT:Borchert, Martin  Simon
;  APPLICANT:Murphy, Leigh
;  APPLICANT:Benie, Astrid
;  APPLICANT:Palmen, Lorena G.
;  APPLICANT:Jensen, Kenneth
;  APPLICANT:Sjoeholm, Carsten
;  APPLICANT:Hoff, Tine
;  APPLICANT:Blom, Charlotte
;  TITLE OF INVENTION: Polypeptides having xanthan degrading activity and
;  TITLE OF INVENTION:polynucleotides encoding same
;  FILE REFERENCE: 12392-US-PCT
;  CURRENT APPLICATION NUMBER: US/14/395,165
;  CURRENT FILING DATE: 2014-10-17
;  PRIOR APPLICATION NUMBER: PCT/EP2013/059472
;  PRIOR FILING DATE: 2013-05-07
;  PRIOR APPLICATION NUMBER: US 61/754,663
;  PRIOR FILING DATE: 2013-01-21
;  PRIOR APPLICATION NUMBER: US 61/644,033
;  PRIOR FILING DATE: 2012-05-08
;  PRIOR APPLICATION NUMBER: EP 13150833.5
;  PRIOR FILING DATE: 2013-01-10
;  PRIOR APPLICATION NUMBER: EP 12167023.6
;  PRIOR FILING DATE: 2012-05-07
;  NUMBER OF SEQ ID NOS: 170
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 56
;  LENGTH: 1094
;  TYPE: PRT
;  ORGANISM: Paenibacillus sp
US-14-395-165-56

  Query Match             85.0%;  Score 4699;  DB 9;  Length 1094;
  Best Local Similarity   82.8%;  
  Matches  869;  Conservative   88;  Mismatches   92;  Indels    0;  Gaps    0;

Qy          2 AGVVQSVNVSQAGYSSNDFKTATVTASDKLSDTSYQILQGTTVIATGTMKDEGYVWGKYV 61
              | :||||||||||||: |||||||||:|||||||||||||:||||:|||:||| |||| |
Db         40 ASLVQSVNVSQAGYSAGDFKTATVTATDKLSDTSYQILQGSTVIASGTMRDEGKVWGKQV 99

Qy         62 YSIDFSSVTATGTNFTIRSNGVSSYTFPIQTNMWNEYKDEMTAFYRLLRTTDTFAAYPAG 121
              |:|||||||||||:| ||||||||| |||| |||:|||||||||||| ||||| |||| |
Db        100 YAIDFSSVTATGTDFMIRSNGVSSYRFPIQVNMWSEYKDEMTAFYRLQRTTDTRAAYPPG 159

Qy        122 YSNIAPSNKILHPDSFLDDAFSPDRTTHYDLTGGWFDAGDYGKYGGNQWVQGNIAISYLR 181
              ||: |||||: ||||||||||| ||| ||||:||||||||||||||||||||||||||||
Db        160 YSSAAPSNKLFHPDSFLDDAFSADRTRHYDLSGGWFDAGDYGKYGGNQWVQGNIAISYLR 219

NQLGGAIHNILRKGGFVLPHKVTDNV 241
              |||:||||||:| ||||||||||:||||||||||:|| |||||||||||||||||||| :
Db        220 HASAAAVNFDQDHNGIPDLVDEAVFGSQYLVKFADQLDGAIHNILRKGGFVLPHKVTDQM 279

Qy        242 PGNTDDRALEAVEAVGGSGKSSGSLAATARAIRTAIA GGKVAANKVAQLQTLANEFQAAA 301
              |||:|||||||||||||||||:||||||||||||||| |||||:|||||| ||::|:|||
Db        280 PGNSDDRALEAVEAVGGSGKSAGSLAATARAIRTAIA NGKVAADKVAQLQGLADDFEAAA 339

Qy        302 IIFYNYTLTHQSGNHGSYGTMNNGGIANPLLWAEVQLYLLTGDAAYKTQAQTRINAINEA 361
              ::|||||| ||:||||||||:|||||||||||||||||||||| ||| ||| ||: :|| 
Db        340 LVFYNYTLAHQNGNHGSYGTLNNGGIANPLLWAEVQLYLLTGDVAYKNQAQARISVLNET 399

Qy        362 YVSSTNYWDMHPIALAEFYPVADSAIKTKIQSILKHQAYYFITLMDETPYGVLNQFGNFG 421
              | ||||||||||| |||||| ||||||||||||||||||||||||||||||||||||:||
Db        400 YTSSTNYWDMHPITLAEFYPAADSAIKTKIQSILKHQAYYFITLMDETPYGVLNQFGSFG 459

Qy        422 VNEPHASYMADLLRYYELFNDPVALRAAKKALYWIVGNNPWNISWVSGVGSNFTDFLHTR 481
              |||||||||||:||||||| |||||||  ||||||||||||||||||||||:||||||||
Db        460 VNEPHASYMADVLRYYELFQDPVALRAVNKALYWIVGNNPWNISWVSGVGSDFTDFLHTR 519

Qy        482 LDEEAYSQTNTGVVLPGAMVSGPNIKDPNNKLSSSPWYEDKPIWADDTNQWRYNEYSVSI 541
              ||||:|||||||:|||||||||||||||:||||:||||||||:| |||:|||||||||||
Db        520 LDEESYSQTNTGIVLPGAMVSGPNIKDPHNKLSASPWYEDKPLWVDDTHQWRYNEYSVSI 579

Qy        542 QTGLFYTIMGLSALGGNASTGGAEPVKLPITWPIIGDYVTGDVTVFAQPEGSLSNVSANG 601
              |||||||||||:|||||||:||||| ||||||||||| |||||||||||| :||||  | 
Db        580 QTGLFYTIMGLAALGGNASSGGAEPAKLPITWPIIGDSVTGDVTVFAQPESNLSNVKYNE 639

Qy        602 IVLSPSDGVYTTTVSTSADAPYTERKVQIKGTDDSGFTTYSNTHFTVAPALPDPSHPLLF 661
              : :: |||:|||:||||  |||:||:||||||| :| |:|||||||||||||||:||| :
Db        640 MAMNQSDGIYTTSVSTSDLAPYSERRVQIKGTDGNGITSYSNTHFTVAPALPDPAHPLSY 699

Qy        662 DDFNQKGIWGSQKLDWVNWYNQNGGTASYTRTTVDTRTVGKFAHTPAATTSKAKFQPWKY 721
              ||||| ||||||| |||||||||||||:| ||||| ||||:|| |||:||||||||||||
Db        700 DDFNQNGIWGSQKFDWVNWYNQNGGTAAYKRTTVDGRTVGQFAQTPASTTSKAKFQPWKY 759

Qy        722 NANLNGYRYLNFTMKNPGYPNTKIRIAANDGTKSVNLTSGEVAISSTWTTYQYDLNLHPT 781
              ||||:||||||||||||||||||||||||||||: ||| ||||::  |||||||||| | 
Db        760 NANLSGYRYLNFTMKNPGYPNTKIRIAANDGTKAYNLTGGEVAVAGDWTTYQYDLNLFPA 819

Qy        782 LNKSNVLIEVWLSNPTAGAYGEILIDEISAVNTNSGTAPTLSATGVNASIGNQSTVFTYT 841
              |||| ||:|||||||| | |||||||:|:||:  ||:|||||||||||: | :||:||: 
Db        820 LNKSKVLLEVWLSNPTTGQYGEILIDDITAVSKVSGSAPTLSATGVNAASGQESTLFTFN 879

Qy        842 ATYTDANNQAPFDVQVVIDGVIRSMTAADPTDTTYSDGRVYTYATTLPVGTHKFYFRTTD 901
              ||||||:| ||:|||||||||||||   |  |  ::||:|||| ||||||||| ||||||
Db        880 ATYTDADNNAPYDVQVVIDGVIRSMKEQDAADANFTDGKVYTYTTTLPVGTHKHYFRTTD 939

Qy        902 TTTNFVSTSVQTGPTVIRNKLEAEVLSINLTNYTHAVKDNADASGGKYRLFNGRQANDYI 961
              |||| :||:||  |:|||:| ||| |::   | ||||||: ||| |||||||||||| ||
Db        940 TTTNVISTAVQAAPSVIRSKFEAEALTVQSANDTHAVKDHPDASAGKYRLFNGRQANAYI 999

Qy        962 EYAVNVPKAGTYQVSARAMRLSDNGIYQLQINGSNQGTPFDTYQSSGKYLDYALGNVTIT 1021
              |||||||:||||||: ||||||||||||| |||:||| ||||||:|||| |||||||||:
Db       1000 EYAVNVPQAGTYQVTVRAMRLSDNGIYQLLINGNNQGAPFDTYQTSGKYADYALGNVTIS 1059

Qy       1022 SPGTQLFRFKVTGKNASSLGYKLPLDFIQ 1050
              |||||||||| |||:||| |||||:|:||
Db       1060 SPGTQLFRFKATGKHASSFGYKLPVDYIQ 1088



Sequence alignment between the polypeptide of SEQ ID NO:2 of the instant application and the polypeptide of Mussmann (US 10,988,747)

US-16-327-688-2
; Sequence 2, Application US/16327688
; Publication No. US20190185792A1
; GENERAL INFORMATION
;  APPLICANT: Henkel AG & Co. KGaA
;  TITLE OF INVENTION: DETERGENT COMPOSITION COMPRISING GH9 ENDOGLUCANASE VARIANTS I
;  FILE REFERENCE: PT034074PCT
;  CURRENT APPLICATION NUMBER: US/16/327,688
;  CURRENT FILING DATE: 2019-02-22
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 1050
;  TYPE: PRT
;  ORGANISM: Paenibacillus sp-62047
US-16-327-688-2

  Query Match             100.0%;  Score 5527;  DB 19;  Length 1050;
  Best Local Similarity   100.0%;  
  Matches 1050;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IAGVVQSVNVSQAGYSSNDFKTATVTASDKLSDTSYQILQGTTVIATGTMKDEGYVWGKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 IAGVVQSVNVSQAGYSSNDFKTATVTASDKLSDTSYQILQGTTVIATGTMKDEGYVWGKY 60

Qy         61 VYSIDFSSVTATGTNFTIRSNGVSSYTFPIQTNMWNEYKDEMTAFYRLLRTTDTFAAYPA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VYSIDFSSVTATGTNFTIRSNGVSSYTFPIQTNMWNEYKDEMTAFYRLLRTTDTFAAYPA 120

Qy        121 GYSNIAPSNKILHPDSFLDDAFSPDRTTHYDLTGGWFDAGDYGKYGGNQWVQGNIAISYL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GYSNIAPSNKILHPDSFLDDAFSPDRTTHYDLTGGWFDAGDYGKYGGNQWVQGNIAISYL 180

Qy        181 RHASSAAVNFDKDTNGIPDLVDEAIFGSQYLVKFANQLGGAIHNILRKGGFVLPHKVTDN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RHASSAAVNFDKDTNGIPDLVDEAIFGSQYLVKFANQLGGAIHNILRKGGFVLPHKVTDN 240

Qy        241 VPGNTDDRALEAVEAVGGSGKSSGSLAATARAIRTAIA GGKVAANKVAQLQTLANEFQAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VPGNTDDRALEAVEAVGGSGKSSGSLAATARAIRTAIA GGKVAANKVAQLQTLANEFQAA 300

Qy        301 AIIFYNYTLTHQSGNHGSYGTMNNGGIANPLLWAEVQLYLLTGDAAYKTQAQTRINAINE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AIIFYNYTLTHQSGNHGSYGTMNNGGIANPLLWAEVQLYLLTGDAAYKTQAQTRINAINE 360

Qy        361 AYVSSTNYWDMHPIALAEFYPVADSAIKTKIQSILKHQAYYFITLMDETPYGVLNQFGNF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYVSSTNYWDMHPIALAEFYPVADSAIKTKIQSILKHQAYYFITLMDETPYGVLNQFGNF 420

Qy        421 GVNEPHASYMADLLRYYELFNDPVALRAAKKALYWIVGNNPWNISWVSGVGSNFTDFLHT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GVNEPHASYMADLLRYYELFNDPVALRAAKKALYWIVGNNPWNISWVSGVGSNFTDFLHT 480

Qy        481 RLDEEAYSQTNTGVVLPGAMVSGPNIKDPNNKLSSSPWYEDKPIWADDTNQWRYNEYSVS 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 RLDEEAYSQTNTGVVLPGAMVSGPNIKDPNNKLSSSPWYEDKPIWADDTNQWRYNEYSVS 540

Qy        541 IQTGLFYTIMGLSALGGNASTGGAEPVKLPITWPIIGDYVTGDVTVFAQPEGSLSNVSAN 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        601 GIVLSPSDGVYTTTVSTSADAPYTERKVQIKGTDDSGFTTYSNTHFTVAPALPDPSHPLL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GIVLSPSDGVYTTTVSTSADAPYTERKVQIKGTDDSGFTTYSNTHFTVAPALPDPSHPLL 660

Qy        661 FDDFNQKGIWGSQKLDWVNWYNQNGGTASYTRTTVDTRTVGKFAHTPAATTSKAKFQPWK 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 FDDFNQKGIWGSQKLDWVNWYNQNGGTASYTRTTVDTRTVGKFAHTPAATTSKAKFQPWK 720

Qy        721 YNANLNGYRYLNFTMKNPGYPNTKIRIAANDGTKSVNLTSGEVAISSTWTTYQYDLNLHP 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 YNANLNGYRYLNFTMKNPGYPNTKIRIAANDGTKSVNLTSGEVAISSTWTTYQYDLNLHP 780

Qy        781 TLNKSNVLIEVWLSNPTAGAYGEILIDEISAVNTNSGTAPTLSATGVNASIGNQSTVFTY 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TLNKSNVLIEVWLSNPTAGAYGEILIDEISAVNTNSGTAPTLSATGVNASIGNQSTVFTY 840

Qy        841 TATYTDANNQAPFDVQVVIDGVIRSMTAADPTDTTYSDGRVYTYATTLPVGTHKFYFRTT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 TATYTDANNQAPFDVQVVIDGVIRSMTAADPTDTTYSDGRVYTYATTLPVGTHKFYFRTT 900

Qy        901 DTTTNFVSTSVQTGPTVIRNKLEAEVLSINLTNYTHAVKDNADASGGKYRLFNGRQANDY 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 DTTTNFVSTSVQTGPTVIRNKLEAEVLSINLTNYTHAVKDNADASGGKYRLFNGRQANDY 960

Qy        961 IEYAVNVPKAGTYQVSARAMRLSDNGIYQLQINGSNQGTPFDTYQSSGKYLDYALGNVTI 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 IEYAVNVPKAGTYQVSARAMRLSDNGIYQLQINGSNQGTPFDTYQSSGKYLDYALGNVTI 1020

Qy       1021 TSPGTQLFRFKVTGKNASSLGYKLPLDFIQ 1050
              ||||||||||||||||||||||||||||||
Db       1021 TSPGTQLFRFKVTGKNASSLGYKLPLDFIQ 1050